(Not to be reported in full.)Abstract of the Decision.1. Bills and notes, § 13*—when question of negotiability of instrument is immaterial. The question whether an instrument meets the requirements of the Negotiable Instruments Act as to certainty of time of payment is immaterial where suit, on such ■instrument is brought by the original payee, the money being unpaid and overdue at the time of suit.Affirmed.Statement of the Case.Action by Jean E. F. Crowther against Ellen R. Bell and Ruth J. Maurer on the following written instrument:Plaintiff recovered a judgment for $515, and the defendants brought error.2. Biles and notes, § 50*—when defense of want of consideration is not available. The defense of want of consideration for a note is not available where it appears that the payee sold stock in a certain business to the maker, even though the stock was not .as valuable as the purchaser thought, or was worthless, there being no evidence of fraud.3. Corporations, § 132*—what is nature of certificate of stock. Certificates of stock are but evidence of its ownership.4. Bills and notes, § 57*-—when defense of partial failure of consideration not available. In a suit on a promissory note given for stock in a corporation, it could not be contended that the consideration had partially failed because the certificates of stock were not delivered before suit was brought, since the stock would become the property of the defendant on payment.5. Bills and notes, § 48*—what defenses are available to accommodation maker. An accommodation maker who is liable on a note given for the purchase of stock cannot avoid liability by contending that she received no consideration for signing the note.See Illinois Notes Digest, Vola. XI to XV, and Cumulative Quarterly, same topic and section number.§eo Illinois Notes Digest, Vols. XI to XV, and Cumulative Quarterly, same topic and section number.